UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1309


DAVID LEE CALDWELL,

                    Plaintiff - Appellant,

             v.

U.S. DEPARTMENT OF EDUCATION, Default Resolution Group,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:19-cv-01366-PX)


Submitted: June 30, 2020                                          Decided: August 18, 2020


Before AGEE, FLOYD, and RICHARDSON, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


David Lee Caldwell, Appellant Pro Se. Patrick Garrett Selwood, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Lee Caldwell appeals from the district court’s order dismissing his 20 U.S.C.

§ 1080 (2018) action pursuant to the entry of a Rule 111 settlement order. We vacate and

remand for further proceedings.

       In his complaint, Caldwell alleged misconduct against the United States Department

of Education for garnishing funds from his retirement and social security benefits and

applying those funds towards outstanding federal student loan debt held by the department.

As settlement appeared likely, the district court referred Caldwell’s case to a magistrate

judge for settlement and subsequently entered an order that stated that a settlement had

been reached and subsequently dismissed with prejudice Caldwell’s civil action. The order

permitted Caldwell to “move for good cause within 30 days to reopen [his] action if

settlement [was] not consummated.” On March 16,2020, Caldwell filed a document that

the district court construed as a notice of appeal.

       Courts must liberally construe the pleadings filed by pro se litigants like Caldwell,

see Erickson v. Pardus, 551 U.S. 89, 94 (2007); United States v. Wilson, 699 F.3d 789, 797

(4th Cir. 2012), and it is the substance of those pleadings, rather than their labels, that is

determinative, United States v. Winestock, 340 F.3d 200, 203 (4th Cir. 2003) (construing

post-trial motion for reconsideration as successive 28 U.S.C. § 2255 motion and noting that

courts’ responsibility not to allow prisoners to circumvent rules limiting review of

successive applications for collateral review “comports with the longstanding practice of

courts to classify pro se pleadings from prisoners according to their contents, without

regard to their captions”).

                                              2
      Caldwell’s March 16, 2020 notice of appeal was also filed within the 30-day

window to reopen his action and specifically raised the settlement conference, damages he

sought, and additional allegations arising from the settlement conference. As such, his

notice of appeal amounted to an objection of the Rule 111 settlement order.

      We deny Caldwell’s motion to stay the proceedings, deny his motion for payment

of the settlement, and dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                           VACATED AND REMANDED




                                            3